Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Sullivan on June 30, 2021.
Claims
The claim set filed April 15, 2021 has been amended as follows: 

Please cancel claims 5, 10, and 18-20.

1. (Currently Amended) A wetsuit for aquatic activities, the wetsuit comprising: 
a wetsuit material comprising an exterior base layer comprising a first surface, an interior base layer comprising an opposite second surface, and an intermediate base layer disposed in-between the exterior base layer and the interior base layer; and 
a first paddling assist member disposed on an arm region of the wetsuit, the first paddling assist member comprising a flap portion, wherein: 

when the first paddling assist member is in a second state, the flap portion extends outward from the first surface of the wetsuit, and 
wherein the first paddling assist member is formed by a slit of a predetermined depth that from the first surface at an inclined angle relative to the first surface, entirely through the exterior base layer and into the intermediate base layer and terminates within the intermediate base layer.

2. (Currently Amended) The wetsuit of claim 1, wherein the wetsuit includes a plurality of additional paddling assist members, each of the plurality of additional paddling assist members having a first state and a second state, wherein when each of the plurality of additional paddling assist members is in the first state, a flap portion of each of the plurality of additional paddling assist members is planar with respect to the first surface of the wetsuit and wherein when each of the plurality of additional paddling assist members is in the second state, the flap portion of each of the plurality of additional paddling assist members extends outward from the first surface of the wetsuit material.  

4. (Currently Amended) The wetsuit of claim 1, wherein the flap portion of the first paddling assist member comprises a first end that integrally extends from the first surface of the wetsuit material and a second end that is detached from the first surface of the wetsuit material.  
material and wherein a longitudinal axis of the first end of the flap portion is in non-parallel alignment with a longitudinal axis of the arm region of the wetsuit.
 
9. (Currently Amended) The wetsuit of claim 8, wherein the wetsuit includes a plurality of additional paddling assist members, each of the plurality of additional paddling assist members having a first end extending from the first surface of the wetsuit material, and wherein a longitudinal axis of the first end of the plurality of additional paddling assist members is oriented the same as the longitudinal axis of the first end of the flap portion of the first paddling assist member.

11. (Currently Amended) The article of apparel of claim 1[[0]], further comprising a plurality of additional paddling assist members, a first portion of the plurality of additional paddling assist members being disposed on an anterior side of a forearm portion of the one or more arm regions of the wetsuit.

12. (Currently Amended) The article of apparel of claim 1[[0]], further comprising a plurality of additional paddling assist members, a first portion of the plurality of additional paddling assist members being disposed on at least one of a medial portion and a lateral portion of the one or more arm regions of the wetsuit.




15. (Currently Amended) The article of apparel of claim 1[[0]], further comprising: a glove; and one or more additional paddling assist members disposed on an exterior surface of the glove.

16. (Original) The article of apparel of claim 15, wherein the one or more additional paddling assist members are located on an ulnar side of the glove.

Specification
The specification filed December 13, 2018 has been amended as follows: 

	Please amend para. [0097] as follows:
[0097] As shown in Figs. 17D-17F, each paddling assist member 170 may be formed by a cut 172 extending from the exterior surface of wetsuit 100 at an inclined angle partially through a thickness of wetsuit 100, thereby forming flap portion 171 attached to wetsuit 100 at one end of flap portion 171. In some configurations, paddling assist members 170 may be oriented in substantial alignment with a longitudinal arm axis 122 of arm region 120 of wetsuit 100. In other configurations, paddling assist members 170 may be oriented in substantial non-alignment with longitudinal arm 122 of arm region 120 of wetsuit 100, as shown in Fig. 17D. For example, paddling assist members 170 may be oriented in alignment with a flap axis 173, as shown in Fig. 17D. As further shown in Fig. 17D, flap axis 173 may be oriented at an angle 174 with 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a wetsuit with material with an exterior base layer, an intermediate base layer, and an interior base layer, and a paddling assist member comprising a flap portion formed by a slit that extends at an inclined angle through the exterior base layer and terminates within the intermediate base layer.  The closest prior art is Tsang (US 2011/0265234) and Baron (US 7754626). Tsang does not teach the paddling assist member being formed by a slit that extends at an inclined angle through the exterior base layer and terminates within the intermediate base layer. Baron teaches a flap formed by a slit extending partially through a single layer textile or a two layer textile with the slit does not extend into the second layer, but does not teach the slit that extending at an inclined angle through the exterior base layer and terminating within the intermediate base layer.  Modifying Tsang or Baron to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732